Citation Nr: 0844475	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from June 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.

In November 2005, the veteran submitted additional evidence 
to the Board.  At that time, the veteran executed a waiver of 
initial RO review of the new evidence.  The new evidence will 
therefore be considered in this decision.  38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  The veteran's claimed in-service stressor has not been 
corroborated to have occurred by official service records or 
any other credible supporting evidence.

3.  PTSD was not manifested during service, nor is any 
current PTSD shown to be causally or etiologically related to 
service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in October 2004.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter included necessary notice specific 
to claims involving PTSD; the veteran returned a PTSD 
questionnaire to the RO in March 2005.  

The Board notes that information concerning the disability 
rating and effective date that could be assigned should the 
benefit sought be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), was not provided in this case.  However, since 
this decision affirms the RO's decision, the appellant is not 
prejudiced by any defect in the timing of providing him that 
further information.  In this regard, the Board finds that 
service connection is not warranted in this appeal; no new 
ratings or effective dates will be assigned.  Thus, any 
questions of notice regarding the assignment of ratings or 
effective dates are rendered moot.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the veteran has not been provided with a 
VA psychiatric examination in connection with this appeal.  
The Board declines to obtain a medical opinion with respect 
to the claim of service connection for PTSD because there are 
no verified in-service stressor events and no findings from a 
current psychiatric examination could serve to verify the 
occurrence of the veteran's claimed stressor from service 
approximately 40 years ago.  As discussed in more detail 
below, service connection for PTSD cannot be granted in this 
case without any verified in-service stressor events.  This 
is true even accepting that the veteran is currently 
diagnosed with PTSD.  The duty to assist is not invoked where 
'no reasonable possibility exists that such assistance would 
aid in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).  
Evidence of a current diagnosis of PTSD is contained in the 
VA treatment reports in the claims file, and this diagnosis 
is not a matter of controversy in this case.  Thus, no 
additional development regarding current medical evidence 
would serve any practical purpose to support the veteran's 
claim at this time.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that he has PTSD that is due 
to a stressor incident during service in Vietnam.  Service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that a claimed in-
service stressful event actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in 'combat 
with the enemy,' as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be 'satisfactory,' i.e., credible, and 'consistent with 
the circumstances, conditions, or hardships of service.'  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

The veteran contends that he was involved in an incident in 
which he and fellow servicemen in Vietnam confronted and 
killed five people who were thought to be spies.  The veteran 
contends that this occurrence is the central stressor event 
leading to the development of PTSD.  The veteran's Defense 
Department Form 214 shows that he served nearly 7 months 
overseas with USARPAC (U.S. Army Pacific Command) and that he 
received a Vietnam Service Medal.  The record does not 
reflect, and the veteran has not contended, that he has 
received any awards which denote combat.  Additionally, the 
record does not indicate any military occupational specialty 
(MOS) otherwise suggesting direct participation in combat.

The veteran's service medical records do not indicate, and 
the veteran does not otherwise allege, any pertinent 
psychiatric treatment during service.  A service separation 
examination dated in May 1969 expressly shows that the 
veteran was found to be psychiatrically 'normal' at that 
time.  This May 1969 finding considered the veteran's report 
of symptoms in his medical history questionnaire at that 
time, which included express denials of any 'frequent trouble 
sleeping,' 'frequent or terrifying nightmares,' 'depression 
or excessive worry,' 'loss of memory,' or 'nervous trouble of 
any sort.  There is otherwise no contemporaneous evidence 
suggesting PTSD symptoms during service.

The Board acknowledges and has considered that PTSD may first 
manifest some time following a stressor event and still be 
causally related to that stressor event.  However, as 
discussed below, the veteran has not identified any in-
service stressor event in this case which may be 
appropriately verified as having occurred.

The essential question in this case involves whether the 
veteran has identified any specific stressor-event during 
service which may be objectively verifiable.  In this case, 
the Board finds that the veteran has not identified any 
potential stressor event which can be verified.  The Board 
notes that without any verified stressor event, a PTSD 
diagnosis, even if present, cannot be sufficient to establish 
entitlement to service connection.

The veteran contends that he suffers from PTSD as the result 
of the above-described incident involving the alleged 
confrontation and killing of five suspected spies outside of 
his camp during service in Vietnam.  This contention has been 
presented in the most detail in correspondence dated March 
2005.  The veteran explained that the event involved only 
"three of us" and that following the event "we decided not 
to tell anyone because were not supposed to leave camp 
without permission."  Thus, the veteran's account indicates 
that the claimed stressor event was known to only two other 
people, and the veteran does not identify either of the other 
servicemen involved; nor is any clear indication of the 
timing of the claimed stressor presented.  Thus, no 
reasonable corroboration attempt through official sources 
could be expected to reveal pertinent records and reports of 
the described incident.

Unfortunately, the veteran's statements do not present an 
account of a stressor-event which might be reasonably 
corroborated under the circumstances; the veteran has not 
identified the two people he claims witnessed the event, and 
he has indicated that the event was never officially 
reported.  The Board notes that the veteran's service records 
have been reviewed in seeking corroboration of a pertinent 
event correlated to the veteran's described stressors, but 
the records contain no indication of any such event.  The 
Board notes that none of the veteran's service records, nor 
any other contemporaneous evidence of record, provides any 
information which might help to verify the occurrence of the 
veteran's described stressor events.  As such, the VA is 
unable to initiate a viable search for corroborating evidence 
which might assist the veteran, because the veteran has 
indicated that the described event was never reported, and he 
has not otherwise presented details which may otherwise 
suggest a course of developing corroborating evidence.

The Board emphasizes that at least one potential specific 
stressor event must be corroborated in order for PTSD to be 
warranted.  The Board may not accept the veteran's testimony 
in this case without objective verification, as the veteran 
is not shown to be a combat veteran for the purposes of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).

The Board acknowledges the contentions advanced by the 
veteran's representative, including as presented in November 
2005 written correspondence, that "all units in Vietnam were 
involved in direct combat at some point," and that "direct 
combat was experienced by every soldier who went to 
Vietnam."  The Board also acknowledges that the veteran's 
representative has submitted materials indicating an 
association between the veteran's unit and combat conditions.  
However, with regard to the question of whether the veteran 
engaged in combat, the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999). 

Service connection cannot be granted for PTSD in the absence 
of an associated corroborated stressor.  The Board 
acknowledges the veteran's description of the claimed 
stressor event and his explanation for why he says it was 
never officially reported, and the Board acknowledges the 
contentions of the veteran's representative that all service 
in Vietnam involved some manner of combat.  However, the 
veteran has not provided corroborating evidence of the lone 
claimed specific stressor event, and has not presented an 
account with details suggesting that corroboration may be 
viable through a search of official records.

Service in Vietnam alone does not constitute a specific 
stressor for which service connection may be granted.  The 
Board emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a claim of 
service connection for PTSD.  A stressor must consist of a 
verified event during service.  Zarycki v. Brown, 6 Vet.App. 
91, 99 (1993).

The veteran is not shown to be entitled to the 3.304(f) 
presumption concerning testimony of combat incidents from 
veteran's shown to have participated in combat.  The 
veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the veteran engaged in combat 
with enemy forces.  Neither is service in Vietnam, in and of 
itself, sufficient to demonstrate participation in combat in 
the capacity contemplated by 38 C.F.R. § 3.304(f).

The fact that the veteran is not shown to be entitled to the 
3.304(f) presumption does not mean that the Board doubts that 
the veteran's service was hazardous, and would not 
necessarily prevent the veteran from establishing entitlement 
to service connection for PTSD should he provide 
corroborating evidence of an in-service stressor event.  The 
fact that the veteran does not benefit from the 3.304(f) 
presumption in this case only means that the Board cannot 
accept the veteran's uncorroborated lay statements as 
sufficient evidence of the occurrence of a stressor event 
which is claimed to have caused PTSD.  The outcome of this 
case could be different if the veteran provided evidence to 
corroborate an event which meets the applicable criteria and 
is determined by competent medical evidence to be a causal 
PTSD stressor resulting in a confirmed diagnosis of PTSD.  
The Board has no authority in this case to grant service 
connection for PTSD without a specific stressor event with 
verifying corroborating evidence.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
veteran's testimony regarding a traumatic combat-like 
experience while serving in Vietnam; nevertheless, no 
corroborating evidence has been presented to verify the 
occurrence of such an experience.  The law simply does not 
offer any basis for granting service connection for PTSD 
without corroboration of a stressor event in this case.

To the extent that the veteran contends that he suffers from 
PTSD due to a combat-related stressor event in service, the 
evidence does not demonstrate that the veteran engaged in 
combat and, thus, corroborating evidence is required to 
verify stressor events presented in the veteran's testimony.  
The only evidence of in-service combat-related stressors are, 
however, contained in the veteran's uncorroborated 
statements.  Consequently, absent probative supporting 
evidence to corroborate the occurrence of a specific 
stressor-event, an essential element for a grant of service 
connection for PTSD is not established.  In view of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


